COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §

                                                   §
 IN RE: BARRY DWAYNE MINNFEE,                                      No. 08-11-00104-CV
                                                   §
                    Relator.                                 AN ORIGINAL PROCEEDING
                                                   §
                                                                       IN MANDAMUS
                                                   §

                                                   §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

        Relator has filed a petition for writ of mandamus in this Court. The petition is difficult to

understand, but it appears that Relator is complaining of the district court clerk’s failure to file his

suit for an intentional tort.

        We have jurisdiction to issue a writ of mandamus against certain judges within our

geographic district. TEX .GOV ’T CODE ANN . § 22.221(b)(West 2004). We also have authority to

issue a writ of mandamus if it is necessary to enforce our jurisdiction. Id. § 22.221(a). We do not

have jurisdiction to issue a writ of mandamus to compel a district court clerk to file a lawsuit. See

In re Johnson, No. 07-04-0048-CV, 2004 WL 384458, at *1 (Tex.App.--Amarillo March 2, 2004,

orig. proceeding)(mem. op.); see also In re Bernard, 993 S.W.2d 453, 454 (Tex.App.--Houston [1st

Dist.] 1999, orig. proceeding)(O’Connor, J., concurring)(“When a district clerk refuses to accept a

pleading presented for filing, the party presenting the document may seek relief by filing an

application for writ of mandamus in the district court.”).

        Accordingly, the petition for a writ of mandamus is dismissed.
May 11, 2011
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.